Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 20-23, 30-31, 40-41 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Schonhardt et al. (US. 20110160730).
Schonhardt discloses a bone plate fig. 2 capable of being used for reconstruction or trauma treatment of a bone, said bone plate including a main portion 7 (see modified fig. 2 below) having:  a first end and a second end (see modified fig. 2 below), a first contact surface for contacting and fastening on a first region of the bone and a plurality of receiving means 5, 10 with in each case at least one opening for receiving, in each case, at least one fastening element, wherein at least two wings 2, 3 which are arranged side by side extend at least from the first end of the main portion which wings (see modified fig. 2 below), in each case, comprise a second contact surface for contacting and fastening on a second region of the bone, and at least one receiving means 5, each receiving means with at least one opening, each opening for receiving at least one fastening element, wherein the main portion comprises a truss structure 12, wherein the bone plate is a bone plate capable of being used for the reconstruction or trauma treatment of a human mandible, the first contact surface is capable of being used for contacting and fastening on a corpus of the mandible and the second contact surface is capable of being used for contacting and fastening on an ascending ramus of the mandible, wherein at least one wing does not comprise a truss structure fig. 2, wherein the main portion is delimited, at least on one side, by at least one frame structure which comprises an outer edge which extends in a substantially rectilinear manner figs 3-4, wherein said bone plate is substantially planar and the main portion is deformable, out of a plane defined by the contact surface, into an anatomical form in which it is fastenable on at least part of a mandible substantially only as a result of bending fig. 4, wherein said bone plate consists of a biocompatible implant material (paragraph 53), wherein the main portion has struts  12 which extend transversally with respect to a center line which runs from the first end to the second end of the main portion.

    PNG
    media_image1.png
    481
    637
    media_image1.png
    Greyscale


Claim(s) 33-39 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by  Pfefferle et al. (US. 20070043366).
Pfefferle discloses a bone plate fug. 11 including at least one opening for receiving, in each case, at least one bone screw 10, wherein an opening 30, figs. 3-4 penetrates the bone plate along a longitudinal axis from a top surface to an oppositely situated bottom surface, on the top surface fig. 3-4 the opening opens out into a first receiving region which is capable for receiving and fixing of a blocking element of a bone screw in a first direction, on the bottom surface figs. 3-4, the opening opens out into a second receiving region which is capable for the receiving and fixing of the blocking element in a second direction, and the second direction is substantially opposite the first direction figs. 3-4, wherein the first receiving region is delimited by a first inside wall, the second receiving region is delimited by a second inside wall figs. 3-4, in each case at least one recess is formed both in the first inside wall and in the second inside wall, and in each of said recesses a distance away from the respective inside wall increases in dependence on the angle of rotation about the longitudinal axis figs. 3-4, wherein both the first inside wall and the second inside wall are realized in an at least approximately spherical, paraboloid, ellipsoid or hyperboloid manner in a region of each of the respective recesses figs. 3-4.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schonhardt et al.
Schonhardt et al. fails to teach that the main portion has a width within a range of between 2 mm and 20 mm, the length, measured along a center line of the main portion, is within a range of between 25 mm and 300 mm, at least one wing comprises a length which is within a range of between 10 mm and 60 mm, at least one wing comprises a width within a range of between 2 mm and 10 mm, wherein at least one wing comprises a width which is at most 80 % of a width of the main portion, and plate thickness which is within a range of between 1 mm and 3 mm.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the bone plate of Schonhardt et al with the above characteristics/ specifications, since it has been held discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Allowable Subject Matter
Claim 32 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMEH RAAFAT BOLES whose telephone number is (571)270-5537.  The examiner can normally be reached on 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAMEH R BOLES/Primary Examiner, Art Unit 3775